DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 07/12/2022, which has been entered and made of record. Claims 1, 8, 15 and 19 have been amended. Claims 3, 10 and 17 have been cancelled. No claim has been newly added. Claims 1-2, 4-9, 11-16 and 18-20 are pending and have been examined.

Response to Arguments
Applicant's arguments with respect to claim 1 has been fully considered but they are believed to be addressed below, and therefore, are moot in view of over the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (U.S. 2017/0060230) in view of Mullins (U.S. 2016/0247324) and further in view of Jang (U.S. 2022/0335673), and further in view of Hackett (U.S. 2016/0370971).
Regarding claim 1, Faaborg teaches: Eyewear (HMD 100 in Fig. 1), comprising: 
a frame (base portion 110b in Fig. 2B); 
an optical member supported by the frame (lenses 150 in Fig. 2B); 
a camera (Camera 180 in Fig. 2A);
a display coupled to the optical member (display 140 in Fig. 2B); and 
a processor (processor 190 in Fig. 2) configured to: 
display a virtual object on the display ([0004]... “generating a far field display of a plurality of virtual objects”); 
use the camera to identify movement of the remote mobile device by a user in real-time ([0020]... “These inputs may include ... a movement of the electronic device”), wherein the movements are representative of a three-dimensional (3D) positioning of the remote mobile device ([0051]... “a movement of the handheld electronic device 102 within the six degree of freedom (6DOF) space in which the system is operated”); and 
modify the virtual object on the display in 3D as a function of, and correlated to, the identified 3D movements of the remote mobile device in real-time when the remote mobile device is moved in 3D space ([0022]... “This pairing, or operable coupling, of the handheld electronic device 102 and the HMD 100 may provide for communication between the handheld electronic device 102 and the HMD 100 and the exchange of data between the handheld electronic device 102 and the HMD 100, so that the handheld electronic device 102 may function as a controller in communication with the HMD 100 for interacting in the virtual immersive experience generated by the HMD 100. That is, a manipulation of the handheld electronic device 102, such as for example an input received on a touch surface of the handheld electronic device 102, or a movement of the handheld electronic device 102, or a ray or beam emitted by the handheld electronic device 102 directed by the user may be translated into a corresponding interaction, or movement, in the virtual immersive experience generated by the HMD 100”).
Faaborg does not explicitly teach: the camera is configured to capture a plurality of frames including a remote mobile device, wherein the processor is configured to use the camera to identify the remote mobile device in the plurality of frames.
However, Mullins teaches “The AR application identifies the visual reference from an image or video frame of the physical object and retrieves the virtual object associated with the visual reference or captured image of the physical object. The viewing device may locally render the virtual object based on a position of the viewing device relative to the physical object” ([0022]). Mullins further teaches “An example way to capture the operations performed on the physical object is by recording a video of the wearer of the HMD interacting with the physical object from the point of view of the user wearing the HMD. For example, a camera in the HMD records the wearer of the HMD repairing the physical object. The video may be divided into different video clips that are associated with specific positions or orientations of the HMD relative to the physical object” ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Faaborg to incorporate the teaching of Mullins to configure the camera to capture a plurality of frames including a remote mobile device, and to configure the processor to use the camera to identify the remote mobile device in the plurality of frames. The HMD may further use the tracking data of the physical object to track a status of the physical object and to track operations performed on the physical object by the user of the HMD by use of sensors in the HMD and in the physical object ([0025]).
The combination of Faaborg and Mullins does not explicitly teach: using the camera to identify the remote mobile device in real-time to identify movement of the remote mobile device by a user in real-time.
However, Jang teaches: using the camera to identify the remote mobile device in real-time to identify movement of the remote mobile device by a user in real-time ([0131]... “The mobile terminal 200 displays a three-dimensional model image in augmented reality or virtual reality, extracts feature points according to real-time changes in an object by recognizing movement of the input device 300 for handling the object using a camera, a sensor, or the like or a gesture of the test target person, recognizes and extracts an object of the three-dimensional model transformed according thereto, and forms as a practical test result in augmented reality or virtual reality”).
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to have modified the invention of the combination of Faaborg and Mullins to use the camera to identify the remote mobile device in real-time to identify movement of the remote mobile device by a user in real-time. The motivation of combining these analogous arts is to provide a document processing system using augmented reality and virtual reality and a method thereof, which allows a user to create virtual documents using augmented reality and virtual reality, and share the created virtual documents in augmented reality or virtual reality ([0005]).
The combination of Faaborg, Mullins and Jang does not explicitly teach: wherein the virtual object appears to be painted by a brush stroke in 3D by movement of the remote mobile device.
However, Hackett teaches: wherein the virtual object appears to be painted by a brush stroke in 3D by movement of the remote mobile device ([0004]… “In response to receiving a plurality of movement patterns from an input feed of the at least one input device the method can include generating three-dimensional geometric content according to the plurality of movement patterns and the selections, and displaying the geometric content in the display and on the dress form object”; [0029]… “the user can point and direct an input device such that portions or objects in the VR space can be drawn upon (e.g., with brush strokes, other objects, annotations, texturizers, etc.)”; [0041]… “The example system 100 includes a mobile device 102, a game controller 103, a laptop computing device 104, head mounted display (HMD) device 106, and VR drawing system 108. Devices 102, 103, 104, and 106 may represent client devices. Mobile device 102, game controller 103, laptop 104, and HMD device 106 can include one or more processors and one or more memory devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Faaborg, Mullins and Jang to incorporate the teaching of Hackett to configure the virtual object to appear to be painted by a brush stroke in 3D by movement of the remote mobile. The motivation of combining these analogous arts is to generate an environment in which a user can create three-dimensional drawings including methods for controlling three-dimensional objects and content while inside a VR space, color representation and selection while inside the VR space, generating graphical user interfaces, sequencing frames for animation, augmenting existing three-dimensional virtual objects, representing a user's body while in a VR space, and collaborating amongst users and spectating while inside a VR space([0034]). 

Regarding claim 2, the combination of Faaborg, Mullins, Jang and Hackett teaches the invention of claim 1 as discussed above. Hackett further teaches: wherein the processor is configured to display a cursor at a position of the virtual object, wherein the position of the cursor is configured to be controlled in 3D by the 3D position of the remote mobile device ([0029]-[0030]… “Particular implementations described in this disclosure may enable a user to draw in three dimensions in the VR space. The user can generate beginning and ending points, for example, by drawing in the air to control a cursor associated with a controller, sensor, or a motion trackable device. In one non-limiting example, the user can point and direct an input device such that portions or objects in the VR space can be drawn upon (e.g., with brush strokes, other objects, annotations, texturizers, etc.). The systems described below can track the drawing motions of the user, generate artistic or annotated content based on those motions”).

Regarding claim 5, the combination of Faaborg, Mullins, Jang and Hackett teaches the invention of claim 1 as discussed above. Faaborg further teaches: wherein the processor is configured to automatically modify the displayed virtual object on the display as a function of the movements of the remote mobile device when the remote mobile device is moved in 3D space ([0022]... “This pairing, or operable coupling, of the handheld electronic device 102 and the HMD 100 may provide for communication between the handheld electronic device 102 and the HMD 100 and the exchange of data between the handheld electronic device 102 and the HMD 100, so that the handheld electronic device 102 may function as a controller in communication with the HMD 100 for interacting in the virtual immersive experience generated by the HMD 100. That is, a manipulation of the handheld electronic device 102, such as for example an input received on a touch surface of the handheld electronic device 102, or a movement of the handheld electronic device 102, or a ray or beam emitted by the handheld electronic device 102 directed by the user may be translated into a corresponding interaction, or movement, in the virtual immersive experience generated by the HMD 100”).

Regarding claim 6, the combination of Faaborg, Mullins, Jang and Hackett teaches the invention of claim 1 as discussed above. Hackett further teaches: wherein the processor is configured to enable the user to selectively establish a size of the brush stroke ([0066] … “…a number of brush panel and drawing panel options and effects that can be accessed in the VR space using the point to select a brush or adjust a brush size”).

Claims 8-9 and 12-13 are an interactive augmented reality methods for use with eyewear device of claims 1-2 and 5-6. As such, claims 8-9 and 12-13 are similar in scope and content to claims 1-2 and 5-6 above, and are therefore rejected under similar rationale as presented against claims 1-2 and 5-6 above.

Claim 15-16 and 19-20 are non-transitory computer-readable medium claims storing program code to perform the method steps of eyewear device of claims 1-2 and 5-6. As such, claims 15-16 and 19-20 are similar in scope and content to claims 1-2 and 5-6 above, and are therefore rejected under similar rationale as presented against claims 1-2 and 5-6 above.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (U.S. 2017/0060230) in view of Mullins (U.S. 2016/0247324) and further in view of Jang (U.S. 2022/0335673), and further in view of Hackett (U.S. 2016/0370971) as applied to claim 1 above, and further in view of Hamilton (U.S. 2020/0219310).
Regarding claim 4 the combination of Faaborg, Mullins, Jang and Hackett teaches the invention of claim 1 as discussed above. The combination of Faaborg, Mullins, Jang and Hackett does not explicitly teach: wherein the processor is configured to determine a position of the remote device mobile relative to the eyewear.
However, Hamilton teaches: wherein the processor is configured to determine a position of the remote device mobile relative to the eyewear (Fig. 4; [0038]... “determining 402 the location of the mobile device 108 relative to the HMD 106”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Faaborg, Mullins, Jang and Hackett to incorporate the teaching of Hamilton to configure the processor to determine a position of the remote device mobile relative to the eyewear. The motivation of combining these analogous arts is to more accurately render the virtual environment from a simulated position of the user in the virtual environment ([0014]).

Claim 11 is an interactive augmented reality methods for use with eyewear device of claim 4. As such, claim 11 is similar in scope and content to claim 4 above, and are therefore rejected under similar rationale as presented against claim 4 above.

Claim 18 is non-transitory computer-readable medium claims storing program code to perform the method steps of eyewear device of claim 4. As such, claim 18 is similar in scope and content to claim 4 above, and are therefore rejected under similar rationale as presented against claim 4 above.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (U.S. 2017/0060230) in view of Hackett (U.S. 2016/0370971) as applied to claim 1 above, and further in view of Atlas (U.S. 2021/0011556).
Regarding claim 7 the combination of Faaborg, Mullins, Jang and Hackett teaches the invention of claim 1 as discussed above. The combination of Faaborg and Hackett does not explicitly teach: wherein the processor is configured to selectively display portions of the virtual object in different colors.
However, Atlas teaches: wherein the processor is configured to selectively display portions of the virtual object in different colors ([0109]... “the artificial reality system changes the color of virtual pointer 804 in response to detecting a selection of color element 832 (e.g., the artificial reality system will toggle the rendered color of virtual pointer 804). In one or more aspects, changing the color of virtual pointer 804 will change the color of any future rendered virtual markings with virtual pointer 804. In one or more aspects, the artificial reality system changes the color of virtual markings 824A-824C in response to detecting a selection of color element 832 while the location 838 of virtual pointer 804 is on virtual drawing surface 822. In one or more aspects, the artificial reality system changes the color of any of virtual markings 824A-824C in response to detecting a selection of color element 832 while the location 838 of virtual pointer 804 is on any of virtual markings 824A-824C”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Faaborg, Mullins, Jang and Hackett to incorporate the teaching of Atlas to configure the processor to selectively display portions of the virtual object in different colors. The motivation of combining these analogous arts is to simplify and improve the precision of gesture detection and provide a more pleasing user experience.

Claim 14 is an interactive augmented reality method for use with eyewear device of claim 7. As such, claim 14 is similar in scope and content to claim 7 above, and are therefore rejected under similar rationale as presented against claim 7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622